The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 9, 2015

                                     No. 04-14-00644-CR

                                  Elton Anthony BRANCH,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR7555
                           Honorable Ray Olivarri, Judge Presiding


                                        ORDER
        The appellant’s brief in the above styled cause was due to be filed on January 28, 2015.
On February 6, 2015, Appellant Elton Anthony Branch filed his brief and a motion for extension
of time. The motion is GRANTED. Appellant’s brief is deemed filed as of February 6, 2015.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court